Citation Nr: 0632472	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Kevin Bickel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2004 which, in pertinent 
part, remanded the case to the RO in order to provide the 
veteran with proper regulatory notice of what evidence was 
needed to substantiate his claim for service connection.  In 
addition, the Board remanded the case to the RO in order to 
provide the veteran with an examination to acquire a medical 
opinion on the nature of his hepatitis C with cirrhosis of 
the liver, the date of its onset, and whether the onset of 
hepatitis C was related to service and specifically to his 
receipt of a tattoo during service.  This matter was 
originally on appeal from the July 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied 
service connection for hepatitis C with cirrhosis of the 
liver.

The veteran had a hearing before the Board in February 2004 
and the transcript is of record.

The case has been transferred to the RO in Nashville, 
Tennessee, because the veteran has relocated to Selmer, 
Tennessee.  


FINDING OF FACT

The veteran's hepatitis C with cirrhosis of the liver is 
unrelated to his active duty service. 


CONCLUSION OF LAW

Hepatitis C with cirrhosis of the liver is not due to or the 
result of the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the July 2004 Remand, in April 2005 the veteran 
underwent a VA examination and the RO obtained a medical 
opinion on whether it was possible to pinpoint the cause of 
the veteran's hepatitis C with cirrhosis of the liver.  In 
addition, the veteran was given proper regulatory notice of 
what evidence was needed to substantiate his claim for 
service connection in a December 2004 letter.  Because the RO 
obtained a competent medical opinion on the relationship 
between the veteran's hepatitis C with cirrhosis of the liver 
and service, and sent the veteran proper regulatory notice on 
how to substantiate his claim, the Board finds that there has 
been substantial compliance with the Board's July 2004 
Remand.  See Dyment v. West, 13 Vet. App. 141 (1999). 

I. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

II. Entitlement to service connection for hepatitis C with 
cirrhosis of the liver 

Here, the crucial inquiry is whether the veteran's current 
hepatitis C can be linked to any remote incident of service.  
The Board finds that there is no evidence of record that the 
veteran was ever treated or diagnosed with a liver condition 
in service.  The
veteran's service medical records, including his entrance and 
separation examinations, fail to show that he was diagnosed 
or treated for complaints or symptoms associated with 
hepatitis C or any type of liver disease.

The veteran was not diagnosed with hepatitis C with cirrhosis 
of the liver until decades after his period of service.  
Consequently, there is no presumption that the veteran's 
hepatitis C with cirrhosis of the liver was incurred during 
service because the veteran's conditions were not diagnosed 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In February 2005 the veteran submitted a hepatitis 
questionnaire.  The veteran noted in the questionnaire that 
he engaged in high-risk sexual activity while in the military 
and that he acquired a tattoo in Memphis, Tennessee.  The 
Board points out that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades. VBA Letter 211B (98-110) 
November 30, 1998.  

A VA medical examiner indicated in an April 2005 medical 
examination report that the veteran has multiple risk factors 
for hepatitis C acquisition.  The examiner noted that some of 
these factors include: (1) smoking marijuana, (2) abusing 
alcohol in the past, (3) promiscuous sexual behavior, (4) 
acquiring a tattoo on the left arm during service, and (5) 
his wife contracting hepatitis C before he did.  However, the 
examiner was unable to pinpoint one risk factor over another 
as the cause of the veteran's hepatitis C.

There is no competent medical evidence of record that 
pinpoints one risk factor over another as the cause of the 
veteran's hepatitis C with cirrhosis of the liver.  Although 
the representative argues that the VA examiner's inability to 
do so means that there is reasonable doubt in this case that 
the alleged in-service tattoo was the source of the veteran's 
hepatitis C infection, that is simply incorrect.  Benefit of 
the doubt will be resolved in the veteran's favor when the 
positive and negative evidence in a case is equal in weight.  
The VA examiner's conclusion that it would be speculation to 
identify one risk factor over another as the likely cause of 
the veteran's hepatitis means that he concluded the alleged 
in-service tattoo could not be identified as a likely cause.  
Although the VA examiner's opinion appears to be neither 
positive nor negative, the fact that the examiner was unable 
to state the alleged in-service tattoo caused the hepatitis C 
in this case is, essentially, unfavorable to the claim.

While the veteran contends that he acquired hepatitis C from 
a tattoo that he obtained in service, the veteran's service 
medical records fail to corroborate that he had obtained a 
tattoo during service.  The veteran's separation examination 
in September 1968 failed to reveal the presence of an 
identifying body mark, scar, or tattoo. The fact that the 
veteran has a tattoo appears to be established by the record; 
the fact that he got the tattoo during service is not.  In 
addition, although the veteran has claimed that Dr. Rawson 
had told him that there is a relationship between his tattoo 
and his liver condition, there is no such opinion contained 
in the treatment records from that physician. At the February 
2004 Board hearing the veteran was asked by the undersigned 
Veterans Law Judge to obtain a statement from Dr. Rawson 
describing the etiology of the veteran's liver condition.  
The veteran has not submitted such a statement.  Further, 
while some VA outpatient medical records indicate that the 
veteran's tattoo was at some point identified as the source 
of the veteran's hepatitis C, the medical record is absent 
evidence when such a determination was made or if such 
identification was actually made by the veteran himself.  
Without the presence of objective evidence that the veteran 
obtained a tattoo in service or medical evidence conclusively 
identifying the purported tattoo as the risk factor that 
caused his hepatitis C with cirrhosis of the liver, the Board 
cannot accept the medical conclusion that the veteran 
contracted hepatitis C with cirrhosis of the liver in 
service. 

In light of the fact that the record is devoid of medical 
evidence showing that the veteran experienced liver problems 
or hepatitis C during service or within one year of 
separation from service, and without a competent medical 
opinion or evidence showing a causal nexus between the 
veteran's hepatitis C with cirrhosis of the liver and any 
aspect of service, the veteran's claim must fail. 

The Board has considered the statements of the veteran and 
his wife.  While they are competent to give evidence about 
what they experienced, they are not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because they do not have the 
requisite medical knowledge or training.  See,  e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994); Rucker v.  Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are  factual 
determinations going to the probative value of the evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App.  49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed Cir. 2001). 

III. Veterans Claims Assistance Act 

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated January 2002 and December 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the 2004 letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in March 2006.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The 2004 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
 
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical treatment records have 
been obtained to the extent available and requested by the 
veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether the hepatitis C with cirrhosis of the 
liver shown was related to symptoms or disease during 
service.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver is denied.
 

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


